Name: Commission Regulation (EEC) No 3094/90 of 26 October 1990 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10. 90 Official Journal of the European Communities No L 296/5 COMMISSION REGULATION (EEC) No 3094/90 of 26 October 1990 fixing the import levies on rice and broken rice Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 2512/90 (*), as last amended by Regulation (EEC) No 3025/90 (*), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 806/89 (2), and in particular Article 1 1 (2) thereof, Having regard to Commission Regulation (EEC) No 883/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as amended by Regulation (EEC) No 1 546/87 (% and in particular Article 8 thereof, Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 29 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . (3) OJ No L 80, 24. 3. 1987, p. 20. ( «) OJ No L 144, 4. 6. 1987, p. 10. O OJ No L 237, 1 . 9 . 1990, p. 11 . ( «) OJ No L 288, 20. 10. 1990, p. 5. No L 296/6 Official Journal of the European Communities 27. 10. 90 ANNEX to the Commission Regulation of 26 October 1990 fixing the import levies on rice and broken rice (ECU/ tonne) CN code Portugal Arrangement in Regulation (EEC) No 3877/86 ACP or OCT (1)(2)(3) Third countries (except ACP or OCT) 0 100610 21 154,11 315,42 1006 10 23  244,41 15934 325,88 1006 10 25  244,41 15934 325,88 1006 10 27  244,41 159,34 325,88 1006 10 92   154,11 315,42 1006 10 94  244,41 15934 325,88 1006 10 96  244,41 15934 325,88 1006 10 98  244,41 15934 325,88 1006 20 11   193,54 394,28 1006 20 13  305,51 200,07 40735 1006 20 15  305,51 200,07 407,35 1006 20 17  305,51 200,07 407,35 1006 20 92   193,54 394,28 1006 20 94  305,51 200,07 407,35 1006 20 96  305,51 200,07 407,35 1006 20 98  305,51 200,07 407,35 1006 30 21 13,05  240,12 504,10 1006 30 23 12^7 446,30 285,65 595,07 1006 30 25 12,97 446,30 285,65 595,07 1006 30 27 12^7 44630 285,65 595,07 1006 30 42 13,05  240,12 504,10 1006 30 44 12^7 446,30 285,65 595,07 1006 30 46 12^7 44630 285,65 595,07 1006 30 48 12^7 446,30 285,65 595,07 1006 30 61 13,90  256,08 536,87 1006 30 63 13,90 478,44 306,61 637,92 1006 30 65 13,90 478,44 306,61 637,92 1006 30 67 13,90 478,44 306,61 637,92 1006 30 92 13,90  256,08 536,87 1006 30 94 13,90 478,44 306,61 637,92 1006 30 96 13,90 478,44 306,61 637,92 1006 30 98 13,90 478,44 306,61 637,92 1006 40 00 0,00  93,46 192,93 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90. (*) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products imported directly into the overseas department of Reunion of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76.